MoCLELLAN, C. J.
It is laid down by Mr. Pomeroy that “The doctrine [of equitable assignment] is also justly extended, by analogy, to one who, having no previous interest, and being under no obligation, pays off the mortgage, or advances money for its payment, at the instance of a debtor party and for his benefit, such person is in no true sense a mere stranger and volunteer.” The doctrine thus stated has recently been approved and applied by this court, (Faulk et al. v. Galloway, 123 Ala. 325) ; and it is believed not to be inconsistent with any of our previous adjudications. *632Applying it to the facts averred in the present bill, the conclusion must be that the. bill presents a case for equitable relief' by way of subrogation to the lien of the mortgage given by Dick Roberson to the Mortgage Company for. the reimbursement of complainant in respect of the sums she paid, directly or indirectly, at his instance and request on the mortgage debt. Our conclusion is, therefore, that the chancellor erred in dismissing the bill for want of equity.
Reversed and remanded. -